Citation Nr: 1440845	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for fibrocystic disease of the bilateral breasts.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 1980.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased evaluation for fibrocystic disease of the bilateral breasts.

On her September 2011 VA Form 9, the Veteran requested a Board hearing.  The hearing was scheduled for March 2013.  The Veteran was determined to be a no-show for that hearing.  To date, she has not requested a new Board hearing.  Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDING OF FACT

During the rating period, fibrocystic disease of the bilateral breasts has been manifested by minimal tenderness with palpation and no functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for fibrocystic disease of the bilateral breasts have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic Codes (DC) 7628-7699 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in an October 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  It also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, reports of VA examinations and the statements from the Veteran.  

Additionally, the prior remand instructions have been substantially complied with.  The previous remand advised the RO to provide the Veteran with an examination to determine the severity of her service-connected fibrocystic disease, to include an analysis of the functional impairment it causes.  The examination was scheduled for November 2013.  The Veteran did not, however, report to the scheduled examination, and she did not provide good cause as to why she missed the scheduled examination.  As a result, VA is unable to determine the functional impairment caused by the Veteran's fibrocystic disease of the bilateral breasts.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street."  If a claimant desires help with a claim, he must cooperate with VA's efforts to assist him).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking a compensable rating for her fibrocystic disease of the bilateral breasts.  She is assigned a noncompensable rating  under 38 C.F.R. § 4.116, Diagnostic Codes 7699-5328, for benign neoplasms of the breast.

As an initial matter, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20 (2013).  Under diagnostic Code 5238 benign muscle neoplasm postoperative is rated on impairment of function, i.e., limitation of motion, scars, etc.  The Board finds that the Veteran would be more appropriately rated under Diagnostic Code 7628, for benign neoplasms of the gynecological system or breast.  The rating criteria for Diagnostic Code 7628 are also based on based upon the impairment in the function of the urinary or gynecological systems, or the skin.  See 38 C.F.R. § 4.116.

As to the skin, under Diagnostic Code 7819, benign neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801-7804); or impairment of function (Diagnostic 7805).  See 38 C.F.R. § 4.118.  However, as the Veteran does not have any scars associated with her fibrocystic disease, Diagnostic Codes 7800 and 7801-7804 are not for consideration.  As such, the only way in which the Veteran can show entitlement to a higher rating is through the impairment of function as a result of her fibrocystic disease of the bilateral breasts.  

The Veteran was originally afforded a VA examination in November 2009.  At that time, the examination showed that the Veteran's breasts were normal with minimal tenderness with palpation to both breasts and to the left axilla.  The mammogram revealed no suspicious findings and there were no outpatient treatment regarding her fibrocystic disease.  The examiner noted a Veteran's women's clinic note dated February 2009, at which time the Veteran's breasts were noted to be symmetrical, with no nodules and no nipple discharge; they were also described as "nontender."  The Board notes that the Veteran reported that her fibrocystic disease of the bilateral breasts caused problems with lifting and carrying as well as pain.  

Then, as previously noted, the Board previously remanded the claim so that the Veteran could undergo another examination in order to determine what effect, if any, the Veteran's fibrocystic disease has on her ability to function.  The Veteran did not attend the examination, and as a result, the Board cannot determine what level, if any, of functional impairment the Veteran suffers as a result of the fibrocystic disease.

Thus, given the above, the Board finds that the Veteran is not entitled to a compensable rating for her fibrocystic disease of the bilateral breasts during any portion of her appeal.

The Board has also considered whether the Veteran's fibrocystic disease of the bilateral breasts presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the diagnostic criteria adequately assess the severity and symptomatology for the Veteran's fibrocystic disease of the bilateral breasts, and contemplate the manifestations of the disease, to include any functional impairment.  Consideration of an extraschedular rating is thus not warranted.  Furthermore, the criteria provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As a result, the evidence shows that the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, there is no evidence to suggest, and she does not contend, that the Veteran is unemployable as a result of her fibrocystic disease of the bilateral breasts.  




	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for fibrocystic disease of the bilateral breasts is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


